         Case 1:17-cr-10007-MLW Document 82-1 Filed 12/02/20 Page 1 of 1




Dear Honorable Judge Wolf,



My name is Kimberly Farris, the mother of Damien Galloway. I am writing this letter on behalf of him, he
has been incarcerated in the federal penitentiary for almost four years. He is my first born and my only
son and I miss him terribly, only a mother could ever understand. We are a very close-knit family and
Damien not being here for the holidays, birthdays, and to watch his daughter grow up has taken a toll on
the whole family. I know the saying do the crime do the time, I know for a 100 percent he has realized
that jail is not the answer to no solution. He has a young daughter to come home and raise and be there
for every step of the way. I wrote you back in 2017 asking for Damien’s sentencing, and I want to thank
you for being fair. So, all I can hope for this second time around is to pray he can come home to his
family. My life has not been the same since the day he became incarcerated and I know if he is released
early I can say that would be the only thing I want for Christmas, Damien being home with his family. I
know Damien is a changed Man, he tells me every day he wants to be and do better. Me as his mother
will make sure he comes home and does just that, with the help and continued support of our family.
Judge, I hope this letter means you well, I want to Thank you for your time once again.



Respectfully,

Kimberly Farris
